859 F.2d 327
UNITED STATES of America, Plaintiff-Appellee,v.Drake WILLIAMS, et al., Defendants,andJan Eric Grossman, Defendant-Appellant.
No. 85-2588.
United States Court of Appeals,Fifth Circuit.
Oct. 21, 1988.

David H. Berg, Joel Androphy, Houston, Tex., for Drake Williams.
Clyde W. Woody, Houston, Tex., for Vance Williams.
Dick DeGuerin, Houston, Tex., for Oscar Silva.
Robert S. Bennett, Houston, Tex., (court-appointed), for Edward Orellana.
Michael E. Tigar, Austin, Tex., (court-appointed), for Michael Sahs.
Edward A. Mallett, Jim Skelton, Houston, Tex., for Joseph C. Watson.
George McCall Secrest, Jr., Houston, Tex., for Jan E. Grossman.
Charles Louis Roberts, Joseph Abraham, Jr., El Paso, Tex., for Salvador Meraz.
Ray Bass, Austin, Tex.  (court-appointed), for Tanny Miller.
Mervyn Hamburg, Dept. of Justice, Washington, D.C., James R. Gough, Kenneth Magidson, Asst. U.S. Attys., Henry K. Oncken, U.S. Atty., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas;  James DeAnda, District Judge, Presiding.
Prior Report:  809 F.2d 1072.
Before GEE and HUNTER,* Circuit Judges.
PER CURIAM:**


1
The findings of the district court resulting from its Kastigar hearing are not clearly erroneous, and are dispositive.  Grossman's convictions are therefore


2
AFFIRMED.



*
 District Judge of the Western District of Louisiana, sitting by designation


**
 This appeal is decided by a quorum, Judge Hill having died since the issuance of our earlier opinion.  28 U.S.C. Sec. 46(d)